t c memo united_states tax_court shade d coleman iii and marta m coleman petitioners v commissioner of internal revenue respondent docket no 5995-o1l filed date shade d coleman iii and maria m coleman pro sese karen baker and rollin g thorley for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule respondent contends that there is no dispute as to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liabilities for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter - of law accordingly we shall grant respondent’s motion for summary_judgment background on date petitioners submitted to respondent a joint form_1040 u s individual_income_tax_return for petitioners entered zeros on every line of the income section of the form_1040 specifically including line for wages line for total income and line for adjusted_gross_income on date respondent issued a joint notice_of_deficiency to petitioners determining a deficiency of dollar_figure in their federal_income_tax for an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty of dollar_figure the deficiency was based principally on respondent’s determination that petitioners failed to report wage income and a taxable_distribution from a retirement account on date petitioners wrote a letter to respondent acknowledging receipt of the notice_of_deficiency dated date and challenging its validity petitioners did not file a petition for redetermination with the court challenging the notice_of_deficiency on date respondent entered assessments against petitioners for the deficiency addition_to_tax and accuracy- related penalty determined in the notice_of_deficiency described above respondent also entered an assessment against petitioners q4e- for statutory interest on the day the assessments were entered respondent issued to petitioners a notice of balance due informing petitioners that they owed tax for and requesting that they pay such amount on date respondent issued a second notice of balance due to petitioners for petitioners failed to pay the amount owing on date respondent mailed petitioners a final notice---notice of intent to levy and notice of your right to a hearing with regard to their tax_liabilities for on date petitioners filed with respondent a form request for a collection_due_process_hearing petitioners’ request included a challenge to the validity of the assessments and assertions that respondent failed to serve petitioners with a valid notice_and_demand for payment or valid notice_of_deficiency on date appeals officer tony aegir conducted an appeals_office hearing in this matter that petitioners attended petitioners were provided with a form_4340 certificate of assessments payments and other specified matters with regard to the taxable_year on date respondent issued petitioners separate notices of determination concerning collection action s under sec_6320 and or the notices stated that the appeals_office determined that it was appropriate to proceed with the - - collection of petitioners’ outstanding tax_liabilities on date petitioners filed with the court a joint petition for lien or levy action seeking review of respondent’s notices of determination as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioners acknowledge that they received the notice_of_deficiency dated date they cannot challenge the existence or amount of their underlying tax_liability for in this proceeding respondent further asserts that the appeals officer’s review of form_4340 with regard to petitioners’ account for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioners were issued a notice_and_demand for payment petitioners filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after at the time that the petition was filed petitioners resided in las vegas nev notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioners challenge the assessments entered against them on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioners received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with the court it follows that sec_6330 b bars petitioners from challenging the existence or amount of their underlying tax_liability in this collection review proceeding even if petitioners were permitted to challenge the validity of the notice_of_deficiency petitioners’ argument that the notice is invalid because respondent’s district_director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir --- - we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained reviewed and provided to petitioners a copy of a transcript of account form with regard to petitioners’ taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account see nestor v commissioner supra mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners also contend that they never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule --where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof the form_4340 that was provided to petitioners during the administrative process shows that respondent issued to petitioners a notice of balance due on the same date that respondent entered assessments against petitioners for the tax addition_to_tax and accuracy-related_penalty set forth in the notice_of_deficiency we hold that a notice of balance due constitutes a notice_and_demand for payment within the meaning of -- - sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notices of determination dated date as a final matter we mention sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty on petitioners pursuant to sec_6673 in the present case we admonish petitioners that the court will consider imposing such a penalty should they return to the court in the future and advance similar arguments to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
